Title: To John Adams from John Allen, 8 January 1798
From: Allen, John
To: Adams, John



Sir,
Congress–Hall Jany 8. 1798

Judge Miller, of Connecticut, and a Gentleman in whose information entire confidence may be placed, arrived here within a few days from the Natchez which he left about the middle of Novr. In conversation with me and others last evening he mentioned that Lieut. Pope’s detachment of troops in that quarter were extremely destitute of cloathing, & that a year’s pay was due them— That Lieut. Pope told him he had regularly & frequently communicated his situation & the condition of the Troops to the Secretary of War, but had received no reply or Supply or other communication whatever.
Judge Miller has conversed with Mr. McHenry on the subject, and recd. such answer as appears to me to form a very incompetent apology for the neglect.
Judge Miller was in that Country Several months; his discernment and observation are accute and extensive. I know not but he may have in some way communicated with your Excellency on the subjects that fell under his observation; if not, your Excellency will permit me to recomend that enquiries be made of him and particularly on the Subject of the Troops, & the neglects they have endured; his information on many matters I am convinced will be usefull. I thought it might be agreeable to your Excellency to converse with this Gentleman; and have therefore taken the liberty to address this information.
With profound respect, / I am your Excellency’s / Obedient Servant

J. Allen